ON REHEARING
Per Curiam:
In its petition for rehearing, Cheney Railroad challenges our finding that it had not properly raised before the Commission the question of whether a rail spur is subject to Commission authority under 49 U.S.C. § 10910. Pet. for Rehearing 12-13; majority op. at 105 n. 2. Cheney is correct to note that its argument before us did not depend on 49 U.S.C. § 10907(b)(1) (exempting spurs from Commission authority under §§ 10901-10906), but rather on the construction of “railroad line” as used in § 10910 itself. See Brief of Petitioner 31.
The error does not however change the result of our decision nor does it require us to address the merits of Cheney’s claim. Before the Commission, Cheney did not contend that the Commission had exceeded its powers under § 10910 by authorizing the transfer to Tyson of something other than a “railroad line.” Instead, Cheney’s characterizations of the Tyson acquisition as “spur” or the like were for purposes of other arguments, namely, whether Tyson would be “able to assure adequate transportation” over the track, see J.A. 173, 340-41, or whether Cheney was entitled to an interchange at Ivalee. See J.A. 559, 562, 563. If an attack along the lines now suggested by Cheney can be detected at the agency level, it- was not sufficiently articulate to require answer either from the Commission or from us. Cf. City of Vernon v. FERC, 845 F.2d 1042, 1047 (D.C.Cir.1988).
There being no merit to Cheney’s other grounds for rehearing, the petition is denied.